UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2011 Date of Reporting Period: 06/30/2011 Item 1. Schedule of Investments. NICHOLAS II, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2011 VALUE COMMON STOCKS 94.29% Consumer Discretionary - Automobiles & Components 1.13% 235,000 Gentex Corporation $ 7,104,050 - Consumer Discretionary - Durables & Apparel 2.68% 235,000 Jarden Corporation 8,109,850 130,000 Tupperware Brands Corporation 8,768,500 16,878,350 Consumer Discretionary - Media 0.81% 100,000 DIRECTV - Class A * 5,082,000 Consumer Discretionary - Retailing 9.26% 300,000 Aaron's, Inc. 8,478,000 270,000 CarMax, Inc. * 8,928,900 112,100 Kohl's Corporation 5,606,121 330,000 LKQ Corporation * 8,609,700 95,000 Nordstrom, Inc. 4,459,300 115,000 O'Reilly Automotive, Inc. * 7,533,650 150,000 PetSmart, Inc. 6,805,500 150,000 TJX Companies, Inc. (The) 7,879,500 58,300,671 Consumer Discretionary - Services 4.02% 155,000 Darden Restaurants, Inc. 7,712,800 340,000 InterContinental Hotels Group PLC 7,027,800 70,000 Starwood Hotels & Resorts Worldwide, Inc. 3,922,800 120,000 Yum! Brands, Inc. 6,628,800 25,292,200 Consumer Staples - Food, Beverage & Tobacco 2.66% 230,000 Hormel Foods Corporation 6,856,300 130,000 McCormick & Company, Inc. 6,444,100 40,000 Ralcorp Holdings, Inc. * 3,463,200 16,763,600 Energy 3.68% 55,000 Cameron International Corporation * 2,765,950 40,000 Concho Resources Inc. * 3,674,000 100,000 Continental Resources, Inc. * 6,491,000 104,288 Kinder Morgan Management, LLC * 6,840,275 60,000 Whiting Petroleum Corporation * 3,414,600 23,185,825 Financials - Banks 1.96% 130,000 Comerica Incorporated 4,494,100 102,637 Commerce Bancshares, Inc. 4,413,391 60,000 Cullen/Frost Bankers, Inc. 3,411,000 12,318,491 Financials - Diversified 5.01% 67,500 Affiliated Managers Group, Inc. * 6,847,875 185,000 Eaton Vance Corp. 5,592,550 175,000 MSCI Inc. * 6,594,000 230,000 Raymond James Financial, Inc. 7,394,500 85,000 T. Rowe Price Group, Inc. 5,128,900 31,557,825 Financials - Insurance 3.42% 230,000 Brown & Brown, Inc. 5,901,800 215,000 Marsh & McLennan Companies, Inc. 6,705,850 217,000 Willis Group Holdings PLC 8,920,870 21,528,520 Financials - Real Estate 0.59% 60,000 Digital Realty Trust, Inc. 3,706,800 Health Care - Equipment & Services 6.96% 372,000 Allscripts Healthcare Solutions, Inc. * 7,224,240 50,000 Cerner Corporation * 3,055,500 205,000 DENTSPLY International Inc. 7,806,400 80,000 IDEXX Laboratories, Inc. * 6,204,800 230,000 ResMed Inc. * 7,118,500 125,000 St. Jude Medical, Inc. 5,960,000 305,000 VCA Antech, Inc. * 6,466,000 Page 1 43,835,440 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.87% 85,000 Allergan, Inc. 7,076,250 115,000 Covance Inc. * 6,827,550 190,000 Gilead Sciences, Inc. * 7,867,900 47,500 Mettler-Toledo International Inc. * 8,011,825 140,000 Teva Pharmaceutical Industries Ltd. 6,750,800 103,920 Thermo Fisher Scientific Inc. * 6,691,409 43,225,734 Industrials - Capital Goods 10.12% 250,000 AECOM Technology Corporation * 6,835,000 210,000 AMETEK, Inc. 9,429,000 256,000 Fastenal Company 9,213,440 237,500 IDEX Corporation 10,889,375 110,000 Navistar International Corporation * 6,210,600 165,000 Pentair, Inc. 6,659,400 105,000 Snap-on Incorporated 6,560,400 120,000 Westinghouse Air Brake Technologies Corporation 7,886,400 63,683,615 Industrials - Commercial & Professional Services 3.66% 110,000 IHS Inc. - Class A * 9,176,200 130,000 Manpower Inc. 6,974,500 250,000 Ritchie Bros. Auctioneers Incorporated 6,872,500 23,023,200 Industrials - Transportation 4.26% 80,000 C.H. Robinson Worldwide, Inc. 6,307,200 143,000 Expeditors International of Washington, Inc. 7,320,170 150,000 Landstar System, Inc. 6,972,000 315,000 UTi Worldwide Inc. 6,202,350 26,801,720 Information Technology - Hardware & Equipment 4.60% 185,000 FLIR Systems, Inc. 6,236,350 170,000 Juniper Networks, Inc. * 5,355,000 340,000 Molex Incorporated - Class A 7,303,200 50,000 QLogic Corporation * 796,000 60,000 Riverbed Technology, Inc. * 2,375,400 163,750 Zebra Technologies Corporation - Class A * 6,905,337 28,971,287 Information Technology - Semiconductors & Semiconductor Equipment 6.41% 215,000 Altera Corporation 9,965,250 195,000 Avago Technologies Limited 7,410,000 150,000 Linear Technology Corporation 4,953,000 228,750 Microchip Technology Incorporated 8,671,913 200,000 Skyworks Solutions, Inc. * 4,596,000 130,000 Xilinx, Inc. 4,741,100 40,337,263 Information Technology - Software & Services 12.69% 135,000 Accenture plc - Class A 8,156,700 180,000 Akamai Technologies, Inc. * 5,664,600 110,000 ANSYS, Inc. * 6,013,700 135,000 BMC Software, Inc. * 7,384,500 290,000 Broadridge Financial Solutions, Inc. 6,980,300 209,499 Fidelity National Information Services, Inc. 6,450,474 135,937 Fiserv, Inc. * 8,513,734 26,000 MasterCard Incorporated - Class A 7,834,840 215,000 Paychex, Inc. 6,604,800 145,000 Red Hat, Inc. * 6,655,500 160,000 Teradata Corporation * 9,632,000 79,891,148 Materials 3.50% 35,000 Air Products and Chemicals, Inc. 3,345,300 50,000 Airgas, Inc. 3,502,000 241,400 Bemis Company, Inc. 8,154,492 125,000 Ecolab Inc. 7,047,500 22,049,292 TOTAL COMMON STOCKS (cost $381,085,499) 593,537,031 SHORT -TERM INVESTMENTS 4.37% Commercial Paper - 4.08% $ UnitedHealth Group Incorporated 07/01/11, Page 2 0.30% 1,275,000 1,245,000 Clorox Company (The) 07/05/11, 0.25% 1,244,965 1,500,000 VW Credit, Inc. 07/05/11, 0.28% 1,499,953 1,605,000 BMW US Capital, LLC 07/06/11, 0.28% 1,604,938 1,000,000 Stanley Black & Decker Inc. 07/07/11, 0.28% 999,953 1,000,000 Stanley Black & Decker Inc. 07/07/11, 0.29% 999,952 1,475,000 BMW US Capital, LLC 07/08/11, 0.28% 1,474,920 1,500,000 Prudential Financial, Inc. 07/11/11, 0.23% 1,499,904 800,000 BMW US Capital, LLC 07/12/11, 0.28% 799,932 1,000,000 Clorox Company (The) 07/12/11, 0.27% 999,917 1,325,000 VW Credit, Inc. 07/13/11, 0.29% 1,324,872 275,000 Bacardi-Martini B.V. 07/14/11, 0.31% 274,969 650,000 Bacardi-Martini B.V. 07/14/11, 0.33% 649,923 1,600,000 Aetna Inc. 07/15/11, 0.25% 1,599,844 1,100,000 Volkswagen of America, Inc. 07/18/11, 0.31% 1,099,839 1,050,000 BMW US Capital, LLC 07/20/11, 0.29% 1,049,839 475,000 Anheuser-Busch InBev Worldwide Inc. 07/21/11, 474,942 0.22% 1,150,000 Bacardi-Martini B.V. 0.32%, 07/21/11 1,149,796 1,000,000 Valspar Corporation 07/22/11, 0.30% 999,825 725,000 Anheuser-Busch InBev Worldwide Inc. 07/25/11, 724,894 0.22% 2,000,000 Clorox Company (The) 07/27/11, 0.22% 1,999,682 950,000 Hasbro, Inc. 0.30%, 07/28/11 949,786 1,000,000 VW Credit Inc. 0.29%, 08/03/11 999,734 25,697,379 Variable Rate Security - 0.29% 1,791,197 American Family Financial Services, Inc.(1) 07/01/11, 0.10 1,791,197 TOTAL SHORT-TERM INVESTMENTS (cost $27,488,576) 27,488,576 TOTAL SECURITY HOLDINGS (cost $408,574,075) - 98.66% 621,025,607 OTHER ASSETS, NET OF LIABILITIES - 1.34% 8,411,195 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % OF NET ASSETS * NON-INCOME PRODUCING (1) Subject to a demand feature as defined by the Securities and Exchange Commission As of June 30, 2011, investment cost for federal tax purposes was $408,809,690 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (6,874,571 ) Net unrealized depreciation $ For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 25,697,379 Page 3 Variable Rate Security 1,791,197 Level 3 - None - Total $621,025,607 (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/26/2011
